I concur in the result reached by the majority of the court. The evidence is clear that the processing company and the association were legally two separate and distinct entities, dealing with each other at arm's length so far as formal and external conduct of their business was concerned, and that the legal title to the money in question was in the processing company. *Page 322 
The evidence, however, in regard to their actual relations is of such a nature that I think it at least open to question whether in a civil action it might not be determined that the net assets and profits of the processing company were held by it in trust for the association.